       Case 3:21-cv-08096-DJH Document 14 Filed 06/14/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Robert J Dalton,                                   No. CV-21-08096-PCT-DJH
10                  Plaintiff,                          ORDER
11   v.
12   Diverified Adjustments/Sprint,
13                  Defendant.
14
15          Pending before the Court is Defendant’s Motion for More Definite Statement (Doc.
16   7). Pro se Plaintiff has not filed any response, and the time to do so has expired. See
17   LRCiv 7.2.
18          This action was removed from Mohave County Justice Court because Defendant
19   thinks Plaintiff might have alleged a federal claim, a violation of the Fair Credit Reporting
20   Act (“FCRA”), 15 U.S.C. § 1692 et seq. (Doc. 1). Now Defendant seeks a more definite
21   statement, one “that would plausibly suggest [it] violated the FCRA.” (Doc. 7 at 3).
22          Upon review of the Complaint, the Court cannot find any explicit invocation of the
23   FCRA or any other federal cause of action. (Doc. 1-3 at 2). It may well be that Plaintiff
24   only wanted to bring state law claims, such as a claim under Arizona’s Consumer Reporting
25   Agency Act. See A.R.S. § 44-1691 et seq. This case, then, was not removed because
26   Plaintiff clearly invoked a federal cause of action. It was removed because of Defendant’s
27   characterization of the ambiguous Complaint.
28          There is a strong presumption against removal jurisdiction, and Defendant has the
       Case 3:21-cv-08096-DJH Document 14 Filed 06/14/21 Page 2 of 2



 1   burden to show removal is proper. See Gaus v. Miles, Inc., 980 F.2d 564, 566 (9th Cir.
 2   1992). By asking Plaintiff to state a federal claim that was not clearly stated before,
 3   Defendant is, in effect, burdening Plaintiff. Defendant’s Motion also impliedly concedes
 4   it cannot show removal is proper. Because Defendant cannot carry its burden, this Court
 5   lacks jurisdiction over this matter. See 28 U.S.C. § 1441. The Court will remand this case
 6   to Mohave County Justice Court where the parties may clarify Plaintiff’s claims.
 7         Accordingly,
 8         IT IS HEREBY ORDERED that Defendant’s Motion for More Definite Statement
 9   (Doc. 7) is denied.
10         IT IS FURTHER ORDERED that the Clerk of Court shall kindly remand this
11   action to the Mohave County Justice Court.
12         Dated this 10th day of June, 2021.
13
14
15                                                Honorable Diane J. Humetewa
16                                                United States District Judge

17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
